Citation Nr: 1605285	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  07-12 060	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a psychotic disorder. 

2.  Entitlement to service connection for a psychotic disorder, including as secondary to a service-connected dental condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1992 to October 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied the Veteran's petition to reopen his claim of entitlement to service connection for a psychotic disorder.  Because he subsequently relocated, however, jurisdiction over his case was vested instead with the RO in Seattle, Washington, and this other RO certified his appeal to the Board.

Prior to that, in August 2006, the Veteran had testified at a hearing at the RO in Seattle before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record. 

In January 2007, because he had submitted a timely Notice of Disagreement (NOD) with the denial of this claim, but had not in response been provided a Statement of the Case (SOC) concerning this claim and then given opportunity to perfect his appeal to the Board concerning this claim by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement), the Board remanded this claim to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In furtherance of this, he was provided the required SOC concerning this claim in February 2007 and, in response, he filed the necessary timely Substantive Appeal on VA Form 9 to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2015).

But regrettably, this claim requires still further development before being decided on appeal.  So although the Board is reopening this claim based on the submission of the required new and material evidence, the Board is then again remanding, rather than immediately deciding, this claim.


FINDINGS OF FACT

1.  This claim of entitlement to service connection for a psychotic disorder was initially considered and denied in an October 2001 rating decision and, although the Veteran initiated an appeal of that prior determination, he later withdrew the appeal.

2.  Some of the additional evidence since received, however, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The October 2001 decision earlier considering and denying this claim is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.204, 20.1103 (2015).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As already alluded to, this claim was previously considered and denied in an October 2001 rating decision based on the RO's determination that the record did not establish a link between this claimed disability and the Veteran's active duty service.  He initiated an appeal of that decision, but later withdrew the appeal in a May 2002 statement.  See 38 C.F.R. § 20.204 (2015).  Thus, that October 2001 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.204, 20.1103 (2015).

A claim, as here, that has been finally denied in an unappealed RO rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the determination of whether newly-submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The evidence received since the October 2001 rating decision includes the transcript of an October 2003 hearing requested as part of an appeal of a dental claim.  During the hearing, the Veteran testified that he believed his psychotic disorder was due to his service-connected dental trauma.  This argument was reiterated in a June 2006 statement from the Veteran's representative.  This lay evidence is clearly new as it was not of record at the time of the October 2001 rating decision and is material since it relates to an element not previously established - that being a purported nexus or correlation between the diagnosed psychotic condition and a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b), providing for the granting of service connection on a secondary basis if it is shown that a 
service-connected disability either caused or is chronically aggravating the condition being claimed.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  So the Board or, here, the RO is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion; only those explicitly raised either by the claimant or by the evidence of record need be considered.  Consequently, the mere fact that the Veteran is alleging this different theory of entitlement (i.e., secondary service connection) does not vitiate the finality of the prior October 2001 rating decision, even assuming that earlier decision only considered instead the theories of direct and presumptive service connection.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384.  His and his representative's written and oral statements and testimony are nonetheless, however, new and material evidence to at least permit reopening of the claim.  Their statements and testimony contribute to a more complete picture of the circumstances surrounding the origin of the claimed psychotic disorder, even if insufficient reason to warrant the Board outright granting this claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


ORDER

Because there is the required new and material evidence, the petition to reopen the claim of entitlement to service connection for a psychotic disorder is granted, albeit subject to the further development of this claim on remand.



REMAND

The Board finds that additional development is necessary before a decision may be rendered concerning this claim of entitlement to service connection for a psychotic disorder.  Initially, the Board sees the Veteran's service personnel records (SPRs) are not in his claims file.  The service treatment records (STRs) jacket includes a handwritten note indicating that personnel records are included inside, but the available records only pertain to the Veteran's medical treatment in service.  There also is no documentation in the claims file that a request was ever made to the National Personnel Records Center (NPRC) or other facility to try and obtain his SPRs (versus just his STRs).  Not only are his STRs pertinent to this claim, but so, too, are his SPRs particularly relevant to the claim since an October 2001 VA compensation examiner identified a deterioration in the Veteran's functioning during service and the STRs indicate a decrease in rank and separation due to misconduct.  Therefore efforts must be made to obtain his SPRs.

The duty to assist also requires that VA obtain an additional medical opinion in this case.  The October 2001 VA psychiatric examiner stated that it "appears entirely possible the Veteran's psychotic difficulties did begin when he was on duty in the military."  Although this opinion addresses the etiology of his claimed disability and tends to support the notion that it is related to his military service, it is inadequate, partly because it does not provide the required supporting explanatory rationale and since it does not contain the required degree of specificity and certainty.  The examiner's finding was also apparently based on evidence in the Veteran's service records supporting the claim, indicating he experienced various behavioral problems during service.  The STRs document his reduction in rank (from E-3 in June 1994 to E-1 by August 1994) and a separation and mental health referral based on some form of misconduct.  After the SPRs hopefully are obtained and associated with the claims file, a supplemental VA medical opinion may be obtained more fully addressing the etiology of the claimed psychotic disorder, especially insofar as its posited relationship or correlation with the Veteran's service.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SPRs and associate them with the claims file so they, too, may be considered.  All efforts to obtain these records must be documented and the Veteran appropriately notified if unable to obtain them.  

2.  Next forward the claims file to a VA psychiatric examiner for supplemental comment concerning the etiology of the claimed psychotic disorder.  The claims file, including a complete copy of this decision and remand, must be made available to the examiner for review.  

After reviewing the claims file, including this decision and remand as well as the STRs and hopefully also the SPRs, the examiner is asked to answer the following questions:

the likelihood (likely, as likely as not, or unlikely) that a current psychiatric disorder - including especially psychotic disorder or psychosis - incepted during the Veteran's active military service from September 1992 to October 1994, or, if a psychosis, manifested to the required initial compensable degree of at least 10-percent disabling within a year of his discharge from service, so by October 1995, to in turn warrant presuming it was incurred during his service, or is otherwise related or attributable to his service, 

including secondarily, meaning caused or being chronically aggravated by a service-connected disability - in particular, his service-connected dental condition (the injury of tooth #22 owing to dental trauma)?

In making these necessary determinations, the examiner is specifically directed to consider that the service records indicate the Veteran experienced deterioration in function during his service, a decrease in rank, and was separated because of misconduct, possibly involving his use of alcohol and/or drugs.  

Regarding the latter, under VA law, no compensation shall be paid if the disability resulting from injury or disease in service is a result of a Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a Veteran's willful misconduct or, for claims as here filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Regarding drug usage, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities that are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.)  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

There is just a very limited exception to this general rule, when the converse occurs, that is, when a disability instead causes a Veteran to abuse drugs or alcohol - such as to relieve, mask or alleviate the symptoms associated with a disability, often a mental disorder.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.


Consider, as well, that the claims file also includes a July 1965 discharge report and records from an inpatient chemical dependence program at the Albany VA Medical Center (VAMC) diagnosing alcohol abuse/dependence and a paranoid personality disorder.  The examiner consequently should determine whether the Veteran's psychotic disorder (or any symptoms of psychosis) were present at that time.

In general, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter", § 4.127 was added for reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders, so including psychosis, may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

When responding to these questions, it is essential the examiner provide explanatory rationale, preferably citing to evidence in the file supporting his/her conclusions and/or medical authority.


3.  Then readjudicate this claim on its underlying merits (meaning on a de novo basis).  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative time to response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


